Citation Nr: 0418076	
Decision Date: 07/07/04    Archive Date: 07/21/04

DOCKET NO.  03-22 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hiatal hernia.

2.  Entitlement to service connection for inguinal 
lymphadenopathy.

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for chronic pain of the 
back.

5.  Entitlement to service connection for mucoperiosteal 
disease.

6.  Entitlement to service connection for a stomach ulcer.

7.  Entitlement to service connection irritable bowel 
syndrome (IBS).

8.  Entitlement to service connection for gastroenteritis.

9.  Entitlement to service connection for tinnitus.
REPRESENTATION

Appellant represented by:	Naomi Farve, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1968 to July 
1971.

Initially, the Board of Veterans' Appeals (Board) notes that 
in the veteran's substantive appeal of July 2003, the Board 
finds that the veteran has raised new claims for service 
connection for vertigo with migraine (a July 1998 rating 
decision denied service connection for vertigo and tinnitus 
as a component of suppurative otitis media and otitis externa 
with which the veteran did not file a notice of disagreement, 
and in his July 2003 substantive appeal, the veteran sought 
service connection for vertigo with migraine, which the Board 
considers to be a separate and distinct claim that is not 
necessarily associated with otitis media and/or otitis 
externa), chronic pain of the neck, and trigeminal neuralgia, 
and an application to reopen a claim for service connection 
for asbestosis of the lungs due to exposure to Agent Orange 
(fibrotic scarring of the right lower lobe of the lung was 
adjudicated in a March 2002 rating decision and there is no 
timely notice of disagreement as to the denial of this 
claim).  These claims are referred to the regional office 
(RO) for appropriate adjudication.  

The Board further notes that the issues of entitlement to 
service connection for chronic pain of the back and 
mucoperiosteal disease were first formally adjudicated by the 
RO by the rating decision in August 2002.  However, the 
veteran's July 2003 substantive appeal constitutes a timely 
notice of disagreement with the August 2002 rating decision's 
denial of these claims.  As best the Board can determine from 
the July 2002 notice of disagreement, the veteran also timely 
disagreed with the 50 percent rating assigned for his PTSD in 
March 2002 on the basis that it does not consider symptoms 
relating to other psychiatric diagnoses such as major 
depressive disorder.  Consequently, pursuant to Manlincon v. 
West, 12 Vet. App. 238 (1999), it is now necessary that these 
claims be remanded so that the veteran can be furnished a 
statement of the case which addresses each of these issues.  
It will thereafter be necessary for the veteran to file a 
substantive appeal as to each claim in order for these issues 
to be returned to the Board for further consideration.  These 
issues and the issues of entitlement to service connection 
for hiatal hernia, inguinal lymphadenopathy, gastroenteritis, 
and IBS will be addressed more fully in the Remand portion of 
this decision.

Finally, the Board observes that while the RO apparently took 
the position that the veteran had withdrawn the issues 
appealed in his May 1998 substantive appeal, the Board has 
reviewed the November 2001 statement in which the veteran 
stated he "wished to drop the Appeal with the Travel BVA 
Board," and does not find that this statement unequivocally 
expressed an intent to withdraw the issues relating to his 
May 1998 substantive appeal.  Therefore, the Board has added 
the issues of entitlement to service connection for a stomach 
ulcer, IBS, gastroenteritis, and tinnitus as subjects ready 
for current appellate review.  

The Board does, however, find that the veteran's November 
2001 statement does evidence an intent to withdraw the Travel 
Board hearing request associated with the May 1998 
substantive appeal.




FINDINGS OF FACT

1.  There are no current findings or diagnoses of stomach 
ulcer that have been related to active service.

2.  Tinnitus is consistent either with otitis media or 
externa in service or with noise exposure during service 
including service in the Republic of Vietnam.


CONCLUSIONS OF LAW

1.  There is no current diagnosis of a stomach ulcer that was 
incurred in active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
every aspect of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), the veteran has been placed on notice of the evidence 
necessary to substantiate claims for service connection for 
his claimed disabilities, and of the respective obligations 
of VA and the veteran to obtain that evidence, in 
correspondence in June 2000 and May 2001, an April 1998 
statement of the case, supplemental statements of the case 
issued in August 1998, November 1998, and March 2000, and a 
statement completed by the veteran in November 2001.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, 
the veteran has been advised of the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent records that are not in the record or 
sufficiently addressed by documents in the claims file.

While the May 2001 VCAA notice letter regarding the issues of 
entitlement to service connection for a stomach ulcer and 
tinnitus clearly came after the initial unfavorable rating 
action as to these matters in January 1998, and neither the 
June 2000 nor May 2001 letter from the RO specifically 
requested that the appellant provide any evidence in the 
veteran's possession that pertained to the claims as 
indicated in 38 C.F.R. § 3.159(b)(1) (2003), as demonstrated 
by the foregoing communications from the RO, the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claims.  All the 
VA requires is that the duty to notify under the VCAA is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the content elements of a VCAA notice has been fully 
satisfied, any error in not providing notice prior to the 
initial unfavorable rating action or in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  

The Board further notes that with respect to the lack of 
current evidence of a stomach ulcer, such a defect renders 
the claim for service connection for this disorder incapable 
of substantiation, and therefore the VCAA is arguably not 
even applicable to this claim.  In addition, as a result of 
the Board's decision to grant service connection for 
tinnitus, any failure to notify and/or develop this claim 
cannot be considered prejudicial to the veteran.  Thus, based 
on all of the foregoing, the Board finds that remand of this 
matter for further notice and/or development under the 
guidelines of the VCAA would be an unnecessary waste of 
appellate time and resources.



II.  Background

Service medical records reflect no diagnosis or findings of 
hiatal hernia, IBS, stomach ulcer, or tinnitus.  An entry for 
April 1970 indicated complaints of right earache pain, and 
the diagnosis was mild otitis externa.  An entry in October 
1970 indicated that the veteran was evaluated the previous 
day for swelling of the testicles and placed on bed rest.  
The following morning there was no complaint of swelling or 
pain.  The veteran was placed on medication to last over a 
two week period.  A November 1970 clinical record also noted 
that the veteran was examined at the end of October 1970, and 
the diagnosis was inguinal lymphadenopathy and probable 
chancroid.  In January 1971, the veteran was again treated 
for otitis media, and in April 1971, the veteran was treated 
for gastroenteritis.  Separation examination in July 1971 
revealed no relevant complaints or diagnoses.  Whispered 
voice evaluation indicated 15/15 bilaterally.

A VA medical record from January 1976 indicated that the 
veteran complained of gas pain in the upper part of the 
abdomen and that he had had this problem before.  The 
assessment was epigastric pain-flatulence.  

A VA medical certificate from July 1979 reflected that the 
veteran complained of a sticking discomfort in the abdominal 
region over the umbilicus for over three weeks.  The veteran 
denied that he vomited, had diarrhea, or was constipated.  He 
denied weight loss or increased temperature.  The diagnosis 
was gastritis.  The physician's notes indicated that the 
veteran's complaints had occurred over nine months.  

VA chemical exposure examination in October 1980 revealed 
that the veteran's complaints since returning from Vietnam 
included stomach trouble.  A VA medical certificate from June 
1981 reflected that the veteran vomited two hours earlier 
without abdominal pain.  The impression was probable acute 
gastroenteritis.  A VA treatment record from October 1987 
reflects that the veteran complained of a burning sensation 
in his throat since May 1987.

A VA outpatient record from May 1992 indicated that the 
veteran complained of a long history of severe heartburn and 
vomiting at night.  Examination at this time revealed that 
the abdomen was benign, and the impression was severe reflux.

A June 1993 VA treatment record indicated that the veteran 
had a history of gastroesophageal reflux (GERD)/heartburn and 
was last seen in the clinic in May 1992.  The veteran 
continued to complain of reflux and the assessment was GERD.  

A VA treatment record from July 1993 reflected that the 
veteran underwent a gastroscopy and/or biopsy with brushing.  
The report from the biopsy reflected that the veteran had a 
history of heartburn for the previous one to two years for 
which he had been followed in the GI clinic.  The indications 
were dyspepsia and rule out GERD.  In terms of findings, the 
esophagus, gastroesophageal junction was approximately 40 
centimeters with a hiatal hernia.  There was also mild distal 
esophageal erythema, but no ulcerations.  The impression was 
mild esophagitis and hiatal hernia.  

A VA outpatient record from October 1993 reflected that the 
veteran had no complaints other than occasional symptoms 
promptly relieved by medication.  The examiner's impression 
was GERD, improving GERD.

A VA outpatient record from September 1994 reflected that the 
veteran complained of mid abdominal burning pain on the 
previous morning which progressively worsened.  The lower 
middle quadrant was also tender to touch, there was emeses, 
the discomfort was noted to radiate into the left flank area, 
and the veteran's bowel movement was noted to be normal.  The 
impression was gastritis.

A VA outpatient record from October 1994 indicated that the 
veteran had a past history of possible reflux 
esophagitis/hiatal hernia.  The assessment was peptic ulcer 
disease versus reflux versus H. pylorum.  

VA audiological examination in October 1997 revealed that the 
veteran complained of constant moderate, high-pitched 
tinnitus which he felt was in the center of his head.  He 
described the tinnitus as the sound of a television emergency 
test and reported that it began in 1969, when lightning hit a 
shack he was in and knocked him unconscious for several 
hours.  When he awoke, there was tingling all over his body 
and ringing in his head.  The body tingling eventually went 
away but the ringing remained.  The ringing would increase 
when he was upset and this would affect sleeping and 
concentration.  VA ear diseases examination revealed no 
evidence of old or recent inflammation in either ear and the 
impression was normal ear examination.

VA medical examination in October 1997 revealed that in 
addition to the ringing in his ears, the veteran reported 
occasional episodes of left upper quadrant abdominal pain 
that were cramping or fluttering in nature, not necessarily 
related to what he had eaten, lasting several minutes at a 
time, and not really stopping him from his usual activities.  
He was on Prilosec at this time and believed that this had 
helped him somewhat.  This made the episodes more manageable, 
but they still occurred at the rate of three to four times a 
day.  He also complained of intermittent heartburn, but the 
examiner indicated that this was not really a part of the 
constellation of symptoms the veteran described at this time.  
In the remote past, he described episodes where he vomited 
and on one occasion, he repeatedly vomited bile and later 
small flecks of hematemesis.  This had not happened again 
during the previous two years.  

Treatment had reportedly involved H2 antagonists and more 
recently Prilosec with partial relief.  His bowels were also 
noted to be regular and there was no diarrhea or 
constipation.  The abdominal pain was considered by the 
physician to be colicky, with distension.  These episodes 
again related to meals at least several times a week.  
Physical examination did not reveal a specific site of ulcer 
disease.  There was also no sign of weight loss or anemia, 
and stool was hemoccult negative.  There was slight 
tenderness in the left upper quadrant, and an upper 
gastrointestinal (GI) series was interpreted to reveal a 
small hiatal hernia with reflux, however, there was no 
evidence of peptic ulcer disease.  The impression was IBS 
with cramping pain, and the VA medical examiner recommended 
care with diet, and occasional use of Bentyl or Levsin as an 
antispasmodic, the completion of the current course of 
Prilosec followed by acid suppressive medications, and 
elevation of the head at night to minimize heartburn.  
At the personal hearing in May 1998, the veteran testified 
that before he was treated in service for gastroenteritis in 
April 1971, he had been hospitalized for two weeks for a 
fever of 106 in 1970 (transcript (T.) at p. 1).  At this 
point, the veteran underwent various tests and was sent to 
Japan for additional treatment (T. at p. 2).  He was later 
treated in April 1971 for stomach problems, after which he 
continued to experience symptoms for almost a month (T. at p. 
2).  He also continued to experience these symptoms after his 
discharge in July 1971 (T. at p. 2).  The veteran took 
medication for this condition and then eventually went to the 
VA for help (T. at p. 2).  He was first evaluated for this 
problem at the VA in 1994 or 1995 (T. at p. 3).  He recalled 
undergoing a GI study after which he was told that he looked 
like he had a mild ulcer (T. at p. 3).  Eventually, the 
veteran was also treated for IBS (T. at p. 4).  He described 
intermittent episodes of symptoms where he vomited and had 
diarrhea, the most recent of which occurred one month earlier 
and lasted for five days (T. at p. 4).  The veteran believed 
he first sought treatment for his digestive problems at the 
VA in the 1970's, and that his first GI study at VA was in 
1994 (T. at p. 5).  A doctor had not told the veteran that 
his in-service gastroenteritis in service was related to the 
problems he was having now (T. at p. 5).  The veteran had 
also been to a private doctor for his stomach problem and 
vertigo in either 1996 or 1997 (T. at p. 6).  

The veteran also complained of problems with ringing in his 
head since he was hit by lightning while standing in a guard 
shack during service (T. at p. 11).  His in-service 
inflammation of the ears occurred later and he was also 
claiming service connection for otitis media and externa (T. 
at p. 11).

VA ear diseases examination in June 1998 revealed that the 
veteran complained of constant ringing in his ears and that 
he reportedly saw combat in Vietnam and was exposed to 
artillery and rockets.  In 1969, he also reported being 
struck by lightning and that he had ringing in his ears ever 
since.  Physical examination revealed negative findings.  The 
veteran did complain of a disturbance of balance, tinnitus, 
and an intermittent hearing loss.  The impression was that 
the veteran had tinnitus and vertigo likely secondary to 
inner ear disease.  The examiner commented that the 
relationship between the veteran's symptoms of tinnitus, 
vertigo, and hearing loss was unclear, and that a diagnosis 
of Meniere's syndrome would not be substantiated at this 
point in time.

VA audiological examination in June 1998 revealed that the 
veteran reported tinnitus problems that were similar to those 
reported in previous VA examination.  VA outpatient records 
from December 1999 reflected that the examiner's current 
review of symptoms revealed complaints of tinnitus 
bilaterally and intermittent reflux symptoms and constipation 
problems.  The impression included GERD.  In March 2000, the 
veteran's GERD was noted to be improved but at the end of the 
month, the veteran continued to complain of lower and mid 
abdominal pain from which he had reportedly suffered for 
thirty years.  In June 2000, it was noted that the veteran 
had GERD and hiatal hernia.  In August 2000, the veteran 
continued to complain of heartburn.  He also complained of 
tinnitus on the right, which he had had in the past.  

October 2000 statements from the veteran's mother and sister 
reflected that the veteran suffered from physical problems 
after returning from Vietnam that he did not have before he 
entered the military.

VA records from June and August 2001 reflected that the 
veteran's diagnoses continued to include GERD and in August 
2001, it was noted that his hearing loss had some associated 
tinnitus which was worse on the right side.  VA records from 
March 2002 reflect problems that included vertigo and 
tinnitus.  In December 2001, April 2002, August 2002, and 
November 2002, the problem list included tinnitus and GERD.  
In July 2003, the veteran submitted an article about the 
diagnosis and evaluation of lymphadenopathy.  

At his hearing before the Board in November 2003, the veteran 
testified that several in-service incidents might have caused 
or contributed to his hiatal hernia (T. at p. 4).  One 
incident involved a fall from approximately 12 feet while 
climbing a rope during basis training in 1968 (T. at pp. 4-
5).  Another incident involved the loading of 55-gallon drums 
containing diesel fuel while stationed in Germany (T. at p. 
5).  There was also an occasion in November 1970 where the 
veteran was hospitalized due to the fact that he had vomited 
bile and had a temperature of 106 degrees (T. at p. 5).  He 
recalled that while in the hospital, he continually had blood 
drawn from around the genital area and that after his 
discharge, he continued to suffer from GI symptoms (T. at p. 
5).  The veteran was also injured while a passenger in a 
cargo plane that needed to take evasive action as a result of 
enemy rocket fire (T. at pp. 5-6).  Finally, the veteran 
noted that when he was hospitalized in November 1970, he was 
swollen in the neck and groin areas (T. at p. 6).  The 
veteran also pointed to an area around his navel that he 
identified as the area of his hiatal hernia (T. at p. 7).  
It was the veteran's contention that he continued to have 
digestive problems ever since his discharge from service (T. 
at p. 9).  He frequently sought treatment with VA for his 
symptoms (T. at p. 9).  The veteran also described an 
incident where lightning apparently struck a guard shack 
while the veteran was inside, knocking the veteran 
unconscious (T. at pp. 11-12).  The veteran initially 
experienced a tingling sensation following this episode, but 
was now left with a high pitched noise, and he further noted 
that he believed that he had residuals from diesel fuel 
inhalation and exposure to other toxins (T. at p. 12).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  To 
establish chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Turning first to the veteran's claim for service connection 
for a stomach ulcer, the Board notes that there were no 
complaints or treatment for stomach ulcer during active 
service, and while there was an October 1994 assessment of 
peptic ulcer disease versus reflux versus H. pylorum, there 
was no subsequent unequivocal diagnosis of peptic ulcer 
disease.  In fact, the Board observes that October 1997 VA 
medical examination did not reveal a specific site of ulcer 
disease and an upper GI series was interpreted to reveal a 
small hiatal hernia with reflux, however, there was no 
evidence of peptic ulcer disease.  Thus, the primary problem 
with respect to this claim is the lack of current evidence of 
a stomach ulcer.  More specifically, a critical element in 
establishing service connection for any disability is the 
existence of current disability, and the October 1997 VA 
examination was clearly negative for any evidence or findings 
of peptic ulcer disease.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  Accordingly, the Board finds that a preponderance 
of the evidence is clearly against entitlement to service 
connection for a stomach disorder.

Concerning the claim for service connection for tinnitus, the 
Board notes that, while the most recent VA ear diseases 
examination in June 1998 resulted in an opinion that did not 
specifically link a current diagnosis of tinnitus to a 
disease or injury incurred in active service, the opinion was 
also unclear as to a relationship, if any, between the 
veteran's tinnitus and vertigo and hearing loss.  The 
evidence favorable to the claim includes multiple post-
service diagnoses of tinnitus; treatment in service for 
otitis media and externa and the June 1998 examiner's opinion 
that the tinnitus was likely secondary to inner ear disease; 
and the RO's apparent recognition in its July 1998 rating 
decision granting service connection for PTSD that the 
veteran may have served in combat or in a combat zone in 
Vietnam and consequently been exposed to the noise of combat.  
(The Board notes that, despite the fact that the veteran 
seems to equate the onset of tinnitus to being struck by 
lightning while located in a guard shack during service, 
there is no evidence of any such injury or any such 
connection.)  The evidence unfavorable to the claim includes 
the lack of a medical opinion clearly and unequivocally 
linking tinnitus to a disease or injury incurred active 
service.  The Board finds that the evidence for and against 
the claim is in approximate balance and will therefore give 
the veteran the benefit of the doubt and find that his 
tinnitus is consistent either with otitis media or externa in 
service or with noise exposure during service including 
service in the Republic of Vietnam.  Accordingly, the Board 
concludes that tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).


ORDER

The claim for service connection for a stomach disorder is 
denied.

The claim for service connection for tinnitus is granted, 
subject to the legal criteria governing the payment of 
monetary benefits.


REMAND

The Board first notes that with respect to the claims for 
service connection for hiatal hernia, inguinal 
lymphadenopathy, gastroenteritis, and IBS, there are current 
diagnoses of hiatal hernia, IBS, and gastroenteritis, and 
generally, there is evidence of GI symptoms in service and 
post-service beginning in 1976 and continuing thereafter.  In 
addition, although the record does not indicate a current 
diagnosis of inguinal lymphadenopathy or more importantly, 
findings of disability associated with such a finding, there 
was an in-service diagnosis of lymphadenopathy, and given the 
chronicity of symptomatology at least since 1976, the Board 
finds that the VCAA requires that the veteran be afforded an 
appropriate VA examination to determine whether it is at 
least as likely as not that any current hiatal hernia, 
disability associated with inguinal lymphadenopathy, 
gastroenteritis, and/or IBS are related to the veteran's 
active service.

With respect to the issues of entitlement to service 
connection for chronic pain of the back and mucoperiosteal 
disease, and entitlement to a rating in excess of 50 percent 
for PTSD, the law provides that when there has been an 
initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
Statement of the Case.  Consequently, as a result of the 
Board's conclusion that the veteran's July 2003 substantive 
appeal constitutes a timely notice of disagreement with the 
August 2002 rating decision's denial of the claims for 
service connection for chronic pain of the back and 
mucoperiosteal disease, and that the veteran expressed timely 
objection with the 50 percent rating assigned for his PTSD in 
March 2002, the Board is now required to remand these claims 
for issuance of an appropriate Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Accordingly, this case is REMANDED for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and etiology of any hiatal 
hernia, disability associated with 
inguinal lymphadenopathy, 
gastroenteritis, and/or IBS.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
review all relevant medical reports, 
particularly the service medical records.  
All indicated studies should be 
performed, and all findings reported in 
detail.  The examiner should state 
whether it is at least as likely as not 
that any current hiatal hernia, 
disability associated with inguinal 
lymphadenopathy, gastroenteritis, and/or 
IBS are the result of a disease or injury 
shown during the veteran's active 
service.  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)

3.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims in light 
of the additional evidence.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.

4.  The veteran should also be provided 
with a statement of the case addressing 
the claims for service connection for 
chronic pain of the back and 
mucoperiosteal disease, and the issue of 
entitlement to a rating in excess of 50 
percent for PTSD.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999, hereafter "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans 



	(CONTINUED ON NEXT PAGE)




Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



